PER CURIAM:
Habakkuk E. Ben Yowel appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000) for failure to state a claim on which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Yowel v. Johnson, No. CA-04-147 (E.D.Va. Apr. 23, 2004). We deny Yowel’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED